DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are currently pending in the application.

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-11, drawn to an amine compound, classified in C08K5/3492
Group II, claims 12-22, drawn to a method of producing polyurethane, classified in C08L75/04.
Inventions of Group I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the amine compound as claimed can be used in methods, such as stabilizing other rubbers and elastomers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious burden on the examiner if restriction is not required because (1) the inventions have acquired a separate status in the art due to their recognized divergent subject matter, (2) have different classification and (3) searches for the different inventions are not coextensive.
During a telephone conversation with Mr. Robert Lanning on 10/5/20, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objection
Claim 9 are objected to because of the following informality:
Claim 9 recites an alkoxy group as a linking group. Although the limitation does not rise to the level of indefinites under 112(b) because the claim recites a Markush listing for a linking group, the claim should be amended to replace “alkoxy” (a substituent group) with “alkylenoxy” (a linking group).
Appropriate correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macleay et al. (US 4,857,596).
Macleay teaches polymer bound antioxidants for use in masterbatches to stabilize other polymer systems, prepared by reacting hydrazido substituted antioxidants, via the reactive hydrazido functionalities with some or all of the anhydride groups of anhydride containing polymers or copolymers (Ab., col. 6, lines 53-62). The reference teaches secondary aromatic amines, such as N-p-anilinophenyl oxamic acid hydrazide and N-p-anilinophenyl succinamc acid hydrazide which may be reacted with anhydride polymers or copolymers, such as styrene-maleic anhydride copolymers having a molecular weight of 1000, 2000 and 3000 (col 7, line 58-col. 9, line 37). Disclosed polymers read on claimed compound, i.e. the polymer comprises 3 or more monomer units, the N-p-anilinophenyl moiety comprises hydrogen atom directly bound to a nitrogen atom, at least two aromatic groups, i.e. phenyl groups, directly bonded to the nitrogen atom (claims 1-3), and the bond to the nitrogen atom (secondary) and the bond to the hydrazido group which links the polymeric substituent are at the para position relative to each other (claim 11).
.

Claims 1-3, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duyck et al. (US 2003/0030033 A1).
Duyck teaches a composition comprising an N-aromatic substituted acid amide compound which may be bound to a polymer backbone via a linking moiety for use as antioxidants, particularly in lubricating oil compositions (ab.). The reference further teaches reaction product of a carboxylic acid bound material bound to a substantially linear polymer, copolymer, or terpolymer, reacted with an N-aromatic substituted acid amide compound having the following formula (ref. claim 13, [0117-0133]):
 
    PNG
    media_image1.png
    725
    504
    media_image1.png
    Greyscale


	In light of above, presently cited claims are anticipated by the reference.


Claims 1-3, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zabunova et al. (US 4,704,468).
Zabunova teaches esters of the following formula (Ab., reference claims):

    PNG
    media_image2.png
    124
    269
    media_image2.png
    Greyscale

wherein R may represent a hydroxyl, and n is an integer from 10-450 (Ab.). Disclosed compound meets the limitations as set forth in claim 1, n is 3 or more, nitrogen atom is directly bonded to a hydrogen and two aromatic groups, and the aromatic group is bound via a linking group to the polymeric substituent, i.e. polyethyleneoxy chain.
.	With regard to claims 2 and 3, disclosed aromatic groups are phenyl groups.
With regard to claims 5-7, disclosed compound includes alkylenoxy/ethyleneoxy groups.
With regard to claim 8, disclosed R may be a hydroxyl group.
.

Claims 1, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2011/0124837 A1).
Hong teaches a compound having at least one poly(oxyalkylene) chain attached to an anthraquinone structure. An exemplified embodiment is drawn to a colorant having the following structure [0120]:

    PNG
    media_image3.png
    508
    641
    media_image3.png
    Greyscale

Disclosed compound meet the limitations of claim 1 and 8, i.e. the compound has a nitrogen atom directly bonded to hydrogen and two aromatic groups, i.e. phenyl and anthaquinonoyl, the latter being bound to a polymeric substituent, i.e. polyethyleneoxy chain which terminates in a hydroxyl group.
With regard to claims 5-7, disclosed compound includes alkyleneoxy/ethyleneoxy groups.
With regard to claims 9 and 10, disclosed compound meets the claimed limitation, i.e. linking group is oxygen atom.
In light of above, presently cited claims are anticipated by the reference.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (WO 2017/083604 A1).
	Yoo teaches novel triazine compounds of Formula (I) and drug conjugates thereof (Ab., [0008]). As an example thereof, the reference teaches the following compound:

    PNG
    media_image4.png
    398
    812
    media_image4.png
    Greyscale

Disclosed compound meets the limitation of claims 1-7, i.e. comprises a nitrogen atom directly bonded to two aromatic groups (1,3,5-triazinyl and phenyl), a hydrogen atom directly bonded to the nitrogen atom, and a polymeric substituent (i.e. alkyleneoxy/ethyleneoxy) directly bonded to an aromatic group and a polymeric substituent comprising 3 or more monomeric groups.
In light of above, presently cited claims are anticipated by the reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: Xia (US 6,528,564 B1) and Ragsdale et al. (US 2003/0115690 A1) teach colorants comprising poly(oxyalkylene) chains attached to an anthraquinone structure and comprise an aromatic secondary amino group. Kuczkowski (US 4,125,515) teaches polymers comprising N(4-anilinophenyl)methacrylamide units.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762